Citation Nr: 0605300	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (M&ROC)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected low back disorder.

2.  Entitlement to service connection for tendonitis of the 
right wrist. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to June 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002, which in pertinent part, granted 
service connection and a 10 percent rating for residuals of a 
posterior bulging disk of the lumbar spine and denied service 
connection for tendonitis.  Apparently, the May 2002 decision 
was drafted at the St. Louis, Missouri, Regional Office (RO), 
but the notice of decision was issued by the M&ROC several 
days later in May 2002.  The Board notes that the M&ROC 
subsequently handled the veteran's claims.

In March 2004, a hearing was held before the undersigned 
Acting Veterans Law Judge sitting at the M&ROC, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
associated with the claims file.

In January 2006, VA received additional evidence from the 
veteran.  The evidence includes a letter from the veteran's 
spouse and several pages of sick leave records from the 
veteran's employer.  The Board finds that this evidence is 
not relevant to the veteran's claim for entitlement to 
service connection for tendonitis of the right wrist.  This 
evidence does not mention, discuss, or relate to the 
tendonitis of the right wrist.  Therefore, the Board will 
address the issue of entitlement to service connection for 
tendonitis of the right wrist in this decision.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for service-connected low back disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the M&ROC via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The M&ROC has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the tendonitis of the right wrist claim. 

2.  Although the veteran was assessed with tendonitis of the 
right wrist shortly before service discharge, the competent 
post-service medical evidence is negative for findings or 
diagnosis of a current diagnosis of it. 


CONCLUSION OF LAW

The criteria for service connection for tendonitis of the 
right wrist are not met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for tendonitis of the right wrist has been 
accomplished.

Through October 2001 and October 2003 notice letters and a 
September 2003 statement of the case (SOC), the M&ROC 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2001 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the M&ROC notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The M&ROC also requested that the veteran identify any 
medical providers from whom he wanted the M&ROC to obtain and 
consider evidence.  Furthermore, the veteran was requested to 
provide the M&ROC with any evidence or information in his 
possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claim, and on these 
facts, the M&ROC's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 2002 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the September 2003 SOC notified the 
veteran what was needed to substantiate his claim and also 
identified the evidence that had been considered with respect 
to the claim.  Furthermore, in the October 2001 and October 
2003 notice letters, the M&ROC advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
After the notice letters and SOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the M&ROC to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded a number of 
VA examinations in connection with his claim; the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim for service 
connection for tendonitis of the right wrist that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

The veteran claims that he is entitled to service connection 
for tendonitis of the right wrist.  Having reviewed his 
service medical records and the medical records since 
service, the Board finds that the preponderance of evidence 
is against the claim.  

In May 2001, the service medical records show that the 
veteran was treated for complaints of right wrist pain.  The 
service examiner assessed tendonitis of the right wrist.

According to a January 2002 VA examination report, the 
examiner diagnosed no abnormality with no current clinical 
evidence to diagnose anything other than a normal right 
wrist.  A radiologic study of the right hand in November 2001 
revealed no clear fracture or dislocation or gross bony 
abnormality.  The radiologic impression was essentially 
negative right hand.

In an August 2003 VA orthopedic examination report, the 
veteran's wrist dorsiflexion (extension) was zero to 70 
degrees.  [Parenthetically, the Board notes that this August 
2003 VA orthopedic examination was scheduled primarily for 
the veteran's service connected low back disorder, which is 
addressed the Remand section below].

The post-service medical evidence of record is negative for 
findings of tendonitis of the right wrist.  In fact, the 
January 2002 VA examiner diagnosed no abnormality with no 
current clinical evidence diagnose anything other than a 
normal right wrist.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of competent 
evidence that the veteran currently has tendonitis of the 
right wrist for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

With respect to the veteran's testimony before the 
undersigned, the Board does not doubt the sincerity of the 
veteran's belief that he has tendonitis of the right wrist, 
manifested by pain, as a result of his military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, he is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Under these circumstances, the claim for service connection 
for tendonitis of the right wrist must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tendonitis of the right wrist is 
denied.  




REMAND

A lay statement from the veteran's wife, as well as the 
veteran's employment records, which reflect the time he had 
missed from work as a result of his service-connected low 
back disorder, were received in July 2004, after the case had 
been certified to the Board by the agency of original 
jurisdiction (AOJ).  This evidence has not first been 
considered by the AOJ.  The additional evidence is clearly 
relevant to the issues on appeal.  It is also new and does 
not duplicate previous evidence.  The record does not contain 
a written waiver of initial AOJ consideration of the 
additional evidence signed by the veteran.  The AOJ must 
consider the additional evidence and, if necessary, provide 
the veteran with a supplemental statement of the case.  This 
matter must therefore be remanded in accordance with 38 
C.F.R. § 20.1304(c).  

During the veteran's March 2004 personal hearing, he 
indicated that he sought private treatment for his back 
disorder from Dr. Doe.  The veteran's claims folder does not 
contain these treatment records.  VA has an obligation to 
seek records of this treatment.  38 U.S.C.A. § 5103A(b).  

Furthermore, the schedular criteria by which service-
connected back disorders are rated, changed twice during the 
pendency of the veteran's appeal.  Specifically, on September 
23, 2002, a change to a particular diagnostic code (5293) was 
made effective.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  
This initial change to Diagnostic Code 5293 was then 
incorporated into a subsequent alteration in all of the 
spinal diagnostic codes.  The second change in the spinal 
rating criteria became effective on September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).   Significantly, 
a complete and thorough review of the claims folder indicates 
that the M&ROC has not considered, or informed the veteran of 
the, September 26, 2003 regulatory change.

Further review of the claims folder indicates that the most 
recent VA examination that the veteran was accorded for his 
service-connected back disorder, was the evaluation completed 
in August 2003.  This evaluation did not provide evidence 
sufficient to evaluate the veteran's service-connected back 
disorder pursuant to the new rating criteria.  See, 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5293) and 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  A new examination is needed, therefore, to 
provide such necessary information and evidence.  A current 
examination is also necessary in view of the veteran's recent 
March 2004 testimony of increased fatigue, limited endurance, 
pain, stiffness, and flare-ups. 

Accordingly, this case is REMANDED to the M&ROC for the 
following development:

1.  The veteran should be contacted and 
requested to provide information as to 
where and when he received treatment for 
his back disorder from Dr. Doe.  After 
obtaining any necessary releases, the 
M&ROC should contact the named medical 
provider and request copies of all 
treatment records pertaining to the 
veteran's back disorder.  All records 
obtained should be associated with the 
claims folder. 

2.  Provide the veteran with VA 
orthopedic examination to determine the 
nature and extent of the service-
connected low back disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X- rays, should be 
performed.

*	The examiner should provide the 
ranges of motion of the veteran's 
thoracic and lumbar spine.  
Furthermore, the examiner should 
note whether the veteran's mid and 
low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities.  If 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion lost.  
The examiner should also express an 
opinion as to the degree to which 
pain could significantly limit 
functional ability during flare-ups 
or when the veteran uses his back 
repeatedly over a period of time.

*	Also, the examiner should discuss 
the presence (including degree) or 
absence of muscle spasm on extreme 
forward bending, loss of lateral 
spine motion (unilateral) in the 
standing position, listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in 
the standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity 
of joint space, and abnormal 
mobility on forced motion.

*	Further, the examiner should 
discuss the presence (including 
degree) or absence of persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc.  The veteran is 
asked to provide information 
regarding the extent of any relief 
from any such symptoms.

*	In addition, the examiner should 
obtain from the veteran information 
concerning the frequency of any 
incapacitating episodes (involving 
bed rest prescribed by a physician 
and treatment by a physician) that 
he has experienced as a result of 
his service-connected back disorder 
in the past 12 months.  

*	Also, the examiner should note the 
presence or absence of guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 
favorable ankylosis of the entire 
thoracolumbar spine; unfavorable 
ankylosis of the entire 
thoracolumbar spine; and 
unfavorable ankylosis of his entire 
spine.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for the scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

4.  Then re-adjudicate the claim, and 
if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


